                Case 3:19-cv-04423-RS Document 73 Filed 01/04/21 Page 1 of 2




 1   Kevin P. McNamara, State Bar No. 180690
     kmcnamara@tlsslaw.com
 2   Robert D. Dennison, State Bar No. 127498
     rdennison@tlsslaw.com
 3   TRAUB LIEBERMAN STRAUS & SHREWSBERRY LLP
     626 Wilshire Boulevard, Suite 800
 4   Los Angeles, California 90017
     Telephone: (213) 624-4500
 5   Facsimile: (213) 624-0820
 6   Attorneys for Defendant\Counterclaimant, NESCTC Security
     Agency, LLC
 7
 8                             UNITED STATES DISTRICT COURT
 9                          NORTHERN DISTRICT OF CALIFORNIA
10
11   MT. HAWLEY INSURANCE COMPANY,              )   Case No.: 3:19-CV-04423-RS
                                                )
12                   Plaintiff,                 )   ORDER REGARDING STIPULATION
                                                )   BY ALL PARTIES FOR RELIEF
13            vs.                               )   FROM CASE MANAGEMENT
                                                )   SCHEDULE
14   BAY VALLEY SECURITY, L.L.C., a limited )
     liability company; ANTHONY D. RUSSELL, )
15   an individual; ALINA C. GUZMAN, an         )
                                                )
     individual; CITY OF ALAMEDA, a municipal)
16   corporation; BRANDON HANSEN, an            )
17   individual; ALYSSA SCHLITT, an individual; )
     RICH SOTO, an individual; MIKE             )
18   TANGATAEVAHAH, an individual;              )
                                                )
     NESCTC SECURITY AGENCY, LLC and )
19   DOES 1-25,                                 )
20                                              )
                     Defendants.                )
21   BAY VALLEY SECURITY L.L.C.,                )
                                                )
22                                              )
                     Third Party Plaintiff,     )
23                                              )
              Vs.                               )
24                                              )
     SHARP INSURANCE AGENCY, a California ))
25   business, ELAYNA COSS, an individual, and )
26   ROES 1 through 25, inclusive,              )
                                                )
27                    Third Party Defendants.   )

28   ///

                                                1
           [PROPOSED] ORDER REGARDING STIPULATION BY ALL PARTIES FOR RELIEF
                          FROM CASE MANAGEMENT SCHEDULE
                 Case 3:19-cv-04423-RS Document 73 Filed 01/04/21 Page 2 of 2




 1          Having reviewed the Stipulation by All Parties for Relief from Case Management
 2   Schedule and good cause appearing from that stipulation:
 3          IT IS HEREBY ORDERED that the dates set in the Court’s February 13, 2020 Case
 4   Management Scheduling Order be continued as follows:
 5          1.      Non-Expert Discovery Completion: May 18, 2021;
 6          2.      Expert Discovery Completion Dates:
 7                  April 8, 2021 for Rule 26(a)(2) designation of experts;
 8                  April 27, 2021 for Rule 26(a)(2) supplemental and rebuttal experts;
 9                  May 18, 2021 for expert discovery completion;
10          3.      Pretrial Motion Completion: June 10, 2021 deadline for hearing on all pretrial
11   motions;
12          4.      Pretrial Conference on July 28, 2021 at 10:00 a.m., in Courtroom 3, 17th Floor,
13   United States Courthouse, 450 Golden Gate Avenue, San Francisco, California ;
14          5.      Trial on August 9, 2021 at 9:00 a.m., in Courtroom 3, 17th Floor, United States
15   Courthouse, 450 Golden Gate Avenue, San Francisco, California.
16          All other provisions of the February 13 Case Management Scheduling Order remain in
17   effect as previously ordered, unless modified by further order of the Court.
18
19   IT IS SO ORDERED:
20
21           January 4
     Dated: _______________, 2021
22
23                                                THE HONORABLE RICHARD SEEBORG
                                                  United States District Judge
24                                                Norther District of California
25
26
27
28

                                                     2
        [PROPOSED] ORDER REGARDING STIPULATION BY ALL PARTIES FOR RELIEF
                       FROM CASE MANAGEMENT SCHEDULE
